DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 16, 2020.
Currently, claims 1-11 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
Claim Objections
Claims 9-11 remains objected to for the reasons as set forth in the Office action mailed on August 14, 2020 because applicant did not make appropriate corrections. 

		Claim Rejections - Improper Markush Grouping
Claim 8 remains rejected for containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on August 14, 2020 and for the reasons set forth below. 
on November 16, 2020 have been fully considered but they are not persuasive. Applicant points out MPEP §2117 and argues that claim 8 is a proper Markush claim because the alternatives are “all members of the same recognized chemical class” and “all expected to behave in the same way”. Applicant further asserts that all members share a substantial structural feature “defined by chemical formula I” as well as a 10-mer overlap with SEQ ID NO:2 and have a common use of inducing exon skipping. Contrary to applicant’s argument, the species recited in claim 8 have substantially different nucleotide sequences and modified bases. Applicant’s exemplified comparison between “ASO1” and “ASO 20” do not whatsoever share a common nucleotide sequence as evidenced by the fact that the underlined sequences do significantly differ thus do not resemble. Compare the contiguous “TACGCAAAAA” underlined in “ASO1” to the discontinuous “CTTACGC” “AAA” underlined in “ASO 20”. There is simply no nucleotide sequence similarity between the two underlined sequences other than the contiguous “TACGC”. As such, the examiner fails to understand the basis of applicant’s argument. Furthermore, the species recited in claim 8 have various, different modifications, and there is no substantial structural similarity (both nucleotide sequence and modification) shared by all of the alternatively recited species. Simply put, a search of one species would not find all remaining species because the species recited in claim 8 do not all share a significant nucleotide sequence/modification. Regarding applicant’s assertion, without any objective evidence/showing, that all species are expected to behave the same, it is noted that there is no art pertaining to the various modifications incorporated into different species of claim 8. Note that there is no prior art rejection in the instant application, and the MPEP section cited by applicant clearly states the condition “wherein there is an expectation from the knowledge in the art that members of the class will behave the same way in the context of the claimed invention.” In the instant case, neither the prior art nor the instant specification shows that all . 
In view of the foregoing, this rejection is maintained. 

			Claim Rejections - 35 USC § 112
Claims 1-11 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on August 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on November 16, 2020 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would be able to clearly ascertain the nucleotide sequences encompassed by the claims such that the sequences are definite as long as a length of 10-14mer sequence is complementary to SEQ ID NO:2. Contrary to applicant’s argument, “n” is up to 18 and the entire Formula I also has two extra bases, B1 and B2. Hence, the total number of bases encompassed by Formula I is up to 20, of which only 50% (10-mer) is required to have a “complementary overlap” with SEQ ID NO:2. Furthermore, the claims also require that Formula I is “partially complementary” to SEQ ID NO:2 “with one or two mismatches”. Hence, the nucleotide sequence requirement as ambiguously and unclearly written is not just a 10-14-mer complementary to SEQ ID NO:2 as alleged by applicant. As noted in the last Office action, the claims do not particularly point out and distinctly claim which nucleotide positions within SEQ ID NO:2 or outside of SEQ ID NO:2 should have “one or two mismatches” to be partially complementary to the recited target, nor do the claims point out the exact nucleotide sequence identity for a longer Formula I having a sequence complementarity that is beyond SEQ ID NO:2. Applicant argues that longer nucleotide sequences are also definite because one of ordinary skill in the art would understand that the longer sequences “inevitably comprise a sequence that is complementary to the upstream and/or downstream region of SEQ ID NO:2 within the human SCN9A pre-mRNA”. In response, it is noted that the instant claims not recite a longer human SCN9A pre-mRNA sequence comprising SEQ ID NO:2 and an upstream and/or downstream region thereof. In addition, the claims do not recite that the compound of Formula I is contiguously complementary (fully or partially) to a nucleotide sequence contiguous to SEQ ID NO:2. As such, the exact nucleotide sequence information/limitation for a longer compound cannot be clearly ascertained as unclearly and ambiguously written. 
Applicant asserts that the claimed human SCN9A pre-mRNA sequence is available as NCBI Accession No. NC_000002.12 and the specification teaches that the target binds to the 5’ splice site of exon 4. Applicant further asserts that the specification discloses a 40-mer sequence that comprises SEQ ID NO:2. In response, applicant’s attention is directed to the fact that the instant claims do not recite that the target sequence is the 5’ splice site of exon 4 of NC_000002.12 or the 40-mer sequence disclosed in the specification. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the mismatches can be positioned at any nucleotide positions within SEQ ID NO:2 or an upstream/downstream sequence thus the limitations regarding mismatches are definite. Applicant further argues that the breadth of a claim is not the same as indefiniteness. In response, it is noted that the instant rejection is not established on the breadth of the claims. The instant claims as written do require that a PNA compound that is “partially complementary” to the target should have “one or two mismatches”. Now, note that the essential structural element of the instant claims is the nucleotide sequence. That is, in order for one of ordinary skill in the art to ascertain what is claimed in the instant case, one must clearly know the identity of the claimed nucleotide sequence. In the instant case, the claimed PNA compound is required to have a function of not only binding to the SCN9A pre-mRNA sequence but also treating various pain conditions, wherein the PNA compound achieves such therapeutic function by binding to a 
Applicant argues that all of the species recited in claim 8 “have at least 10-mer sequence complementary to SEQ ID NO:2.” In arguing so, applicant exemplifies applicant’s elected species and argues that the species “has a 10-mer complementary overlap with SEQ ID NO:2” and “a 13-mer complementary overlap with” the target pre-mRNA. In response, the examiner is unable to understand applicant’s argument. For a clear demonstration to show the absurdness of applicant’s argument, the following are copied from page 19 of applicant’s remarks. 

    PNG
    media_image1.png
    24
    196
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    24
    201
    media_image2.png
    Greyscale

As clearly shown above, there is no alleged “10-mer” or “13-mer” sequence underlined. At best, the above shows a total of 10 nucleotides that are underlined and a total of 13 nucleotides that are underlined. A “10-mer” or a “13-mer” is 10 consecutive nucleotides or 13 consecutive nucleotides, respectively. The total number of nucleotides/bases is not the same as the consecutive length (e.g., “10-mer”). As clearly underlined by applicant, there is no 10-mer or 13-mer that is complementary to the target. 
In view of the foregoing, this rejection is maintained. 
			Claim Rejections - 35 USC § 112
Claim 8 remains rejected under 35 U.S.C. 112(d) as failing to further limit the subject matter for the reasons as set forth in the Office action mailed on August 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on November 16, 2020 have been fully considered but they are not persuasive. Applicant argues that claim 8 further limits the subject matter of claim 1 because all nucleotide sequences have at least a 10-mer sequence that is complementary to SEQ ID NO:2. Contrary to applicant’s argument, the 15-mer sequence of 5’-CTTACGCTAAATCAA, which is one of nucleotide sequences in claim 8, does not have at least a 10-mer sequence complementary to SEQ ID NO:2, which is 5’-UUUUUGCGUAAGUA. Note that a fully complementary 14-mer sequence should be 5’-TACTTACGCAAAAA, and the aforementioned 15-mer species does not have the required at least 10-mer (10 consecutive nucleotides) within 5’-TACTTACGCAAAAA. In addition, the 15-mer species of 5’-CTTACGCTAAATCAA has more than 2 mismatches compared to 5’-TACTTACGCAAAAA. 
Accordingly, this rejection is maintained. 

			Claim Rejections - 35 USC § 112
Claims 1-11 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on August 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on November 16, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims as amended comply with the written description requirement. In particular, applicant merely, generically states that the specification in light of the state of the art conveys possession of the entire genus by pointing out WO 2009/113828 and Egholm (1993). In response, it is noted that applicant did not submit a legible not even disclose PNA compounds having “Fmoc”, “Piv”, “FAM-HEX”, “Acetyl”, “Benzyl”, or “Fethoc” claimed in the instant case. The WO document also does not disclose the base modification patterns claimed in the instant case, nor does it disclose the various nucleotide sequences pertaining to the claimed subject matter. Hence, the examiner fails to understand how the WO document can possibly help to convey that the instant co-inventors had possession of the entire genus claimed in the instant case. 
Interestingly, the WO document does indeed disclose that the PNA monomers are “quite sensitive to base mismatch.” (emphasis added). See page 67, which discloses a significant decrease in Tm by a single base mismatch. As such, the WO document does in fact support the examiner’s position that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing in light of the unpredictable nature of the claimed subject matter. 
Applicant argues that the genus of compounds is described because the claimed compounds are defined by Formula I and the recited complementarity to SEQ ID NO:2, wherein the structure-function correlation is described by the in vitro and in vivo working examples in the instant specification. In response, the generic Formula I and the generically recited nucleotide sequence limitations are not adequately supported by a representative number of species. Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. See MPEP §2163: “A “representative number of species” means that the species which are adequately described are representative of the entire when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).” (emphasis added). Note that the examiner explicitly and clearly set forth the unpredictability demonstrated by the instant co-inventors in the last Office action, and applicant did not provide any objective evidence that the species specifically enumerated in the instant specification reflect the variation encompassed by the generic Formula I and the indefinitely claimed nucleotide sequences. Note that the specific ASO species used in the in vitro and in vivo working examples do not constitute a representative number of species, because they do not reflect the substantial variation in Formula I and the nucleotide sequences. 
Applicant argues that the difference between ASO5 and ASO10 or that between ASO9 and ASO10 still establishes structure-function correlation for a genus because the correlation for the genus “does not mean that every species within the genus must have the same exact property or the same level of activity.” Applicant further argues that one of ordinary skill in the art would not doubt that other species would share the structure-function correlation. In response, applicant’s attention is directed to the fact that the instant rejection is not merely based on the finding that the exemplified ASO species do not have the exact, same activity levels. As explicitly set forth in the last Office action, the level of predictability is a factor in the written description inquiry, and the ASO species actually reduced to practice in the instant application patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (emphasis added). See MPEP §2163.
In view of the foregoing, this rejection is maintained. 

				Double Patenting
Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of Application No. 16/474,686 for the reasons as set forth in the Office action mailed on August 14, 2020 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection. 

Claims 9-11 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of Application No. 16/474,686 in view of Thakker et al. 

		     New Objections Necessitated by Amendment
Drawings
The replacement drawings electronically submitted on November 16, 2020 contain color drawings. See Figures 9B and 17. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/DANA H SHIN/Primary Examiner, Art Unit 1635